DETAILED ACTION

Allowable Subject Matter
Claim 6 is allowed. Claims 7, 10-11, 14-15 and 19-24 are additionally allowed for being dependent from an allowable claim. 
The following is an examiner’s statement of reasons for allowance:
Claim 6 requires the limitations of: “A resin-coated metal sheet for a container, the metal sheet comprising: a first resin coat layer provided on a first surface of the metal sheet, the first surface is configured to be on an outside surface of the container after a shaping process; a second resin coat layer provided on a second surface of the metal sheet, the second surface configured to be an inside surface of the metal sheet, wherein each of the first and second resin coat layers is composed mainly of a polyester resin having a melting point that is in a range of from 230°C to 254°C, the first resin coat layer is formed of a resin material having: an arithmetic average roughness (Ra) that is in a range from 0.10 microns to 1.0 microns in a state that the resin coat layers coat the metal sheet; a crystallization temperature that is in a range from 110°C to 125°C in the state that the resin coat layers coat the metal sheet; and a water contact angle that is in a range from 55 degree to 80 degrees in a state that the resin coat layers coat the metal sheet have been heated at 240°C for 90 seconds after the resin coat layers coat the metal sheet, the first resin coat layer includes 0.010% by mass to 0.10% by mass of a polyethylene wax, and a dropping point of the polyethylene wax is in a range from 120°C to 140°C. 
The combination of limitations overcomes the prior art of Kitagwa, Ohishi, Oshima, Nakagawa and Sato as indicated in the Final Rejection dated 12/21/2021 such that the references fail to teach the particular combination of limitations regarding the water contact angle being between 55 and 80 degrees with the inclusion of 0.01% to 0.1% of a polyethylene wax having a dropping point between 120°C and 140°C. None of the cited prior art teaches this combination of limitations such that Sato teaches the inclusion of a polyethylene wax, however, the content of the wax is at least 0.2% by weight (Pg. 4, Paragraph [0040]) which is outside of the claimed range for the wax and is the closest prior art of record. Additionally, this combination of limitations is not obvious over the additionally cited references of Nakaya, Yamanaka and Muramoto and a further search has not produced a reference teaching these limitations. 
Therefore, claim 6 is allowable and dependent claims 7, 10-11, 14-15 and 19-24 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783